Mr. Justice Dunn delivered • the opinion of the'court-: The plaintiff in error was convicted of the crime of robbery while armed with a dangerous weapon, with intent, if resisted, to kill or maim his victim. The penalty fixed by the statute is imprisonment in the penitentiary for any term of years or for life, and the plaintiff in error was sentenced to the penitentiary “for a term of years not to exceed the maximum term fixed by the statute.” It is contended that the Parole law does not apply to cases where the punishment may be life imprisonment, and that the jury should have fixed the term of imprisonment. The Parole law, by its express terms, extends to all crimes but the four specially excepted, of which robbery is not'one. The maximum punishment of robbery under the circumstances attending the crime of which the plaintiff in error was convicted is imprisonment for life, which is greater than any term of years. The sentence for a “term of years not to exceed the maximum term fixed by the statute” is for a term extending to the limit of life. The fact that the Parole law preserves the allowance of good time, as provided by law, is not inconsistent with its application to sentences of life imprisonment. No allowance of good time is provided by law in such cases. The Parole law has been recently held to be a constitutional enactment and a sentence under it sustained against constitutional and legal objections in People v. Joyce, (ante, p. 124.) The judgment will be affirmed. Judgmmt añrmed_